OFFICE OF THE AlTORNEY GENERAL            OF TEXAS
                                 AUSTIN




     I
         Honorable Wn. J. Tucker
         Exeoutlve secwtsry
I.       Oame, Fish & Oyster Commlasion
         Aus tin, Texas




                                                    ceipt of gour letter
                                                     OPilltOtonOf ,thia De-

                                           equesting you advise
                                           roaedures to be
                                           a compact vlth the
                                          ontrolllng  fishing
                                       ortlon of ,-the State of
                                0x8s inundated by the vaters




                            and there   vas the necessary   attendant
              legislation     on thla   subject?

                       9,  Could special legislation provide
              thst R special fee be charged for fishing   and
              hunting vithin the area for the benefit ,of
              such a comgaat?
          .      .




HOD. We. J. Tucker - Page 2’


              “3. could spsclal polfce regule-
      ‘tions be provided that could be enforoed
        in any portion of the area by either the
        police suthorltles   of Texas or Oklahoma?
          ~’“4.  If an adequate compact is ap-
       proved by the United States Congreaa,
       could the area embraced include not only
       the vaters impounded by DenlsOn Dam but
       the adjacent area for the purpose of pro-
       moting vild 1lSe conservation  therein?
            %e ahall.appreciete     very    much so&
       fuil QdViGe on this aubjsct,        in order that
      .ve may be properly guided in        hegOtiatlng vith
        the same and,flsh  authorities      of the S$.ete
        OS o&lahomai”
            The states of Texas and OklAh0~ Can enter
Into a compact cbntrolllng      fishing  and hunting in that,
portion of the states of TeXa8 and Oklahoma inundated
by the vaters of Denleon Dam.
                                            ::..
            Tbe,I,eglslature~of     the states desiring  to
entelr Into ~such compact may,’ by .ACt ,duly passed, authorize
their Qovernor to appoint e commias~ioner to enter Into ne-
gotlations,  looking to the fogmtion        of such oompsot.  The
Oovernor~of each such state should also request the Federal
authority to name a representative       to Pertioipate  in the
negotlatibns.for a uompaot,
              fl and vhen an agreement.or COmpaotIs entered
into between the states,    such dompact should be approved by
the Federal representative    participating,     ~atlflad  by the
Leglalature of each of the signatory       states,   and approved
by the congress    of the United’ states.
              The states entering into a compact may provide
thereIn for    the exercise  of such authority over the area
    Bon. Wm. J. Tucker - Page’)


      ~erobraced therein as they my deem appropriate,         that Is
      not in conflict      ulth the Constitution     and lava of the
       united states,     or bf the signatory    states,  but the authorl-
       ty to be exercised      over the area embraoeCJ in the oompaot
,,.---;;egg      of the’.signetory   states should be clearly    defined
               .
                   Uhat la se%@ @Dove, pe th¶.nk, ansvers         your
    question   HO. 1.
                ue are of the oplnmion that your questions
   Hoa. 2, 3 and 4 should be angered   in the affirmative.

                                         .Youra very truly

                                                   OF TB!CAS
                                     MTORHEi OEHBRAL



                                                    B. P. Price
                                                      Asaiatant
   EPP:BT